DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I (Claims 1-9) in the reply filed on 03/17/21 is acknowledged. Accordingly, non-elected Claims 10-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al. (US 2006/0286419).

Regarding Claim 1, Binder teaches a motor vehicle fuel cell system comprising a consumption-optimization unit, and a method of supplying fuel to said fuel cell system (Abstract, [0002], [0011]-
As the fill level of the fuel tank as fuel is withdrawn therefrom and supplied to the fuel cell is related/indicative, to at least some degree, to the mass flow of fuel withdrawn from the fuel tank as fuel is supplied to the fuel cell, it is considered that said monitoring of the fill level of the fuel tank as fuel is withdrawn therefrom and suppled to the fuel cell constitutes “ascertaining” an “indication value” that is indicative of “a real and/or a possible mass flow of a withdrawal of fuel from a pressure-vessel system of the motor vehicle” (i.e. the fill level of the fuel tank as fuel is withdrawn therefrom and supplied to the fuel cell is an “indication value” that is “indicative” of the mass flow of the withdrawal of fuel from the fuel tank, wherein it is noted that the instant Claim does not require a fuel mass flow to actually be calculated, but instead, the instant Claim merely requires that the ascertained/predicted “indication value” is merely indicative of a real and/or possible mass flow).
Binder teaches that the method further comprises the consumption-optimization unit determining threshold values (i.e. limiting values) associated with the consumers, wherein the aforementioned fill level of the fuel tank being below a given consumer threshold value triggers the interruption/stopping of a given consumer (i.e. a phase of non-use of the motor vehicle, wherein the interruption/stopping of a given consumer is interpreted as an instance of “non-use of the motor vehicle” insofar as the interruption/stopping of a given consumer is a “non-use” of at least a component of the motor vehicle), whereas the aforementioned fill level of the tank being above a given consumer threshold value allows the consumer to function without interruption/stopping (i.e. a phase of use of 
 
	Regarding Claim 6, Binder teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, Binder teaches that the method comprises interrupting/stopping the operations of a consumer (“deactivating a fuel-consuming function of the motor vehicle during non-use of the motor vehicle”) when the consumption-optimization unit determines that the fill level of the fuel tank falls below the threshold value (See Claim 1).

	Regarding Claim 7, Binder teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Binder teaches that the method comprises outputting a signal/message to the driver of the motor vehicle when the consumption-optimization unit determines that the fill level of the fuel tank falls below the threshold value such that operations of a consumer require interruption/stopping (“outputting an item of information if the ascertained or predicted indication value is equal to or falls short of the limiting value of non-use”) ([0014], [0027], [0031]).

Regarding Claim 8, Binder teaches the instantly claimed invention of Claim 1, as previously described.


	Regarding Claim 9, Binder teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, while the instant Claim puts forth further limitations on the scenario where the indication value of is predicted, the instant Claim does not explicitly require that the indication value is in fact predicted in the first place (e.g. as in the case of instant Claim 4).
	Therefore, because Binder teaches all of the requisite and positively recited limitations of Claim 1 (from which Claim 9 depends), it is considered that Binder also satisfies the requisite limitations of the instant Claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2006/0286419), and further in view of Uehara et al. (US 2004/0161643).

Regarding Claim 2, Binder teaches the instantly claimed invention of Claim 1, as previously described. 
Binder does not explicitly teach that method comprises closing or keeping closed a fuel tank shut-off valve fill when the fill level of the fuel tank falls below a threshold value.
However, Uehara teaches a method for controlling the flow rate of reactant in a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Uehara teaches that the fuel cell system comprises a fuel tank (2) that is connected to a fuel cell stack (1) via a fuel supply flow passage (12) ([0020]). As illustrated in Figure 1, Uehara teaches that a fuel tank shut-off valve (10) is further provided, wherein the flow rate of fuel from the fuel tank is regulated via control of the shut-off valve ([0026]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include a fuel tank-shut off valve, as taught by Uehara, in the fuel cell system of Binder, and close said fuel tank-shut off valve when the fill level of the fuel tank .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2006/0286419), and further in view of Claude et al. (FR2986109, using the provided English machine translation for citation purposes).

	Regarding Claim 3, Binder teaches the instantly claimed invention of Claim 1, as previously described.
	Binder does not explicitly teach that the fill level of the tank as fuel is withdrawn therefrom and supplied to the fuel cell is monitored on the basis of at least one of the instantly claimed characteristics.
	However, Claude teaches a fuel cell installation (Page 1 lines 1-3). Claude teaches that with respect to a fuel tank of the fuel cell installation, the flow of fuel gas being withdrawn from the tank can calculated via variations in fuel pressure in the fuel tank (Page 2 lines 57-60).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would monitor the fill level of the tank of Binder as fuel is withdrawn therefrom based on fuel pressure measurements in the fuel tank (“a fuel pressure in the pressure-vessel system”), as taught by Claude, given that Claude teaches that the flow of fuel gas being withdrawn from a fuel cell fuel tank can be calculated via variations in fuel pressure in the fuel tank.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2006/0286419), and further in view of LaVen (US 2007/0264546).

Regarding Claims 4-5, Binder teaches the instantly claimed invention of Claim 1, as previously described.
	Binder does not explicitly teach that the fill level of the tank as fuel is withdrawn therefrom and supplied to the fuel cell is predicted.
	However, LaVen teaches a fuel cell system, and a method for controlling the rate of fuel delivery to the fuel cell system (Abstract, [0002]). LaVen teaches that the method comprises a step of predicting a future demand for fuel by the fuel cell, and correspondingly increasing or decreasing a feed rate of fuel to the fuel cell ([0034]). LaVen teaches that the prediction of the future demand for fuel by the fuel cell takes into account, for example, historical usage and/or demand data, temperature measurements, time and/or date measurements, or state of charge measurements ([0034]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ascertain the fill level of the tank of Binder as fuel is withdrawn therefrom and supplied to the fuel cell based on a prediction of a future demand for fuel (“wherein the indication value is predicted” wherein the predicting is made by taking into consideration “a predicted consumption of fuel during the phase of non-use”), as taught by LaVen, given that such a modification would allow for future fuel consumption demands to be forecast and characterized while taking into account, for example, historical usage and/or demand data, temperature measurements, time and/or date measurements, or state of charge measurements, as taught by LaVen.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729